Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of February 16, 2018, by and among Avinger, Inc., a Delaware
corporation (the “Company”), and CRG Partners III L.P., CRG Partners III -
Parallel Fund “A” L.P., CRG Partners III — Parallel Fund “B” (Cayman) L.P. CRG
Partners III (Cayman) Lev AIV I L.P., and CRG Partners III (Cayman) Unlev AIV I
L.P. (together, “CRG” or the “Purchasers”, with each of the purchasing entities,
a “Purchaser”).

 

RECITALS:

 

WHEREAS, the Company (in consideration for the conversion and modification of
certain of its outstanding debt) has offered and sold in compliance with
Rule 506 of Regulation D promulgated under the Securities Act to accredited
investors in a private placement offering (the “Offering”) shares of Series A
Preferred Stock of the Company, par value $0.001 per share (the “Shares”),
pursuant to that certain Series A Preferred Stock Purchase Agreement of even
date herewith (the “Purchase Agreement”) entered into by and among the Company
and the Purchasers; and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.                                      Definitions. As used in this Agreement,
the following terms shall have the following respective meanings:

 

“Approved Market” means the Nasdaq Stock Market, the New York Stock Exchange or
the NYSE MKT.

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

 

“Effective Date” means the date of the final closing of the Offering.

 

1

--------------------------------------------------------------------------------


 

“Effectiveness Period” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate
of any such individual, and any corporation, association, partnership or limited
liability company all of the equity interests of which are owned by those above
described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

 

“Holder” means the holder or holders, as the case may be, from time to time of
Registrable Securities and any Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities.

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

“Preferred Stock” means the shares of the Company’s Series A Convertible
Preferred Stock issued to the Purchasers pursuant to the Purchase Agreement.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement by the Commission.

 

“Registrable Securities” means (a) the shares of Common Stock issued or issuable
upon conversion of any of the Shares, and (b) any shares of Common Stock issued
or issuable with respect to any shares described in subsection (a) above by way
of a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other reorganization or other similar
event with respect to the Common Stock; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities on the date that
is two (2) years from the date the Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act or such shorter period ending on the earlier of the
date on which (i) such Registrable Securities have been disposed of by the
Holder in accordance with such Registration Statement, or (ii) all Registrable
Securities held by such Holder may be sold under Rule 144 without restriction
(including, without limitation, volume restrictions and manner-of-sale) and
without the need for current public information required by Rule 144(c)(1).

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” means any registration statement of the Company,
including the prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Shares” means the shares of Preferred Stock set forth in the Recitals.

 

“Trading Day” means any day on which the Nasdaq Capital Market, or such other
securities market or quotation system, which at the time constitutes the
principal securities market for the Common Stock, is open for general trading of
securities.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Purchase Agreement.

 

2.                                      Term. The registration rights provided
to the Holders of Registrable Securities hereunder, and the Company’s obligation
to keep the Registration Statements effective, shall terminate on the earlier of
(i) the date at which there are no longer any Registrable Securities
outstanding, or (ii) the Effectiveness Period. Notwithstanding the foregoing,
Section 6, Section 8, and Section 10 shall survive the termination of this
Agreement.

 

3.                                      Registration.

 

(a)                                 Demand Registration. At any time ninety (90)
days after the closing of the Offering, the holders of a majority of the
Registrable Securities then outstanding may request registration under the
Securities Act of all of the Registrable Securities that are not then registered
on an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415, on Form S-3 or any other form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the resale by the Holders of
all of the Registrable Securities (each, a “Demand Registration”). Upon receipt
of such request, the Company shall promptly (but in no event later than twenty
(20) calendar days after receipt of such request) deliver notice of such request
to all other holders of Registrable Securities who shall then have ten (10
calendar days from the date such notice is given to notify the Company in
writing of their desire to be included in such registration. The Company shall
(i) use its commercially reasonable efforts to make the initial filing

 

3

--------------------------------------------------------------------------------


 

of the Registration Statement within ninety (90) calendar days after the date on
which the initial request is given] (ii) use its commercially reasonable efforts
to cause such Registration Statement to be declared effective by the Commission
as soon as practicable thereafter, and (iii) use its commercially reasonable
efforts to keep such Registration Statement effective until the date on which
all securities under such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). The Registration Statement filed
hereunder shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) that “Plan of Distribution” in substantially the form attached hereto
as Annex A. Notwithstanding the foregoing, in the event that the staff (the
“Staff”) of the Commission should limit the number of Registrable Securities
that may be sold pursuant to the Registration Statement, the Company may remove
from the Registration Statement such number of Registrable Securities as
specified by the Commission on behalf of all of the holders of Registrable
Securities on a pro rata basis among the holders thereof. In such event, the
Company shall give the Purchasers prompt notice of the number of Registrable
Securities excluded therefrom. The Company shall not be required to effect a
registration pursuant to Form S-3 (or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities) more than two (2) times for the holders of Registrable Securities as
a group.

 

(b)                                 Piggyback Registration. If, after the SEC
Effective Date, the Company shall determine to register for sale for cash any of
its Common Stock, for its own account or for the account of others (other than
the Holders), other than (i) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8 (or its then equivalent form) or any of their Family Members (including
a registration on Form S-8 (or its then equivalent form)), (ii) a registration
relating solely to a Securities Act Rule 145 transaction or a registration on
Form S-4 (or its then equivalent form) in connection with a merger, acquisition,
divestiture, reorganization or similar event, or (iii) a transaction relating
solely to the sale of debt or convertible debt instruments, then the Company
shall promptly give to each Holder written notice thereof (but in no event later
than twenty (20) calendar days prior to the filing of such registration
statement), and shall, subject to Section 3(c), include as a Piggyback
Registration all of the Registrable Securities (including any Registrable
Securities that are removed from the Registration Statement as a result of a
requirement by the Staff), specified in a written request delivered by the
Holder thereof within ten (10) calendar days after delivery to the Holder of
such written notice from the Company. However, the Company may, without the
consent of such Holders, withdraw such registration statement prior to its
becoming effective if the Company or such other selling stockholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.

 

(c)                                  Underwriting. If a Piggyback Registration
is for a registered public offering that is to be made by an underwriting, the
Company shall so advise the Holders as part of the notice given in connection
with the Piggyback Registration. In that event, the right of any Holder to
Piggyback Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to sell
any of their Registrable Securities through such underwriting shall (together
with the Company and any other stockholders of the Company selling their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter selected for such underwriting by the
Company or such other selling stockholders, as applicable. Notwithstanding any
other provision of this Section 3(c), if the underwriter or the Company
determines that marketing factors require a limitation on the number of shares
of Common Stock or the amount of other securities to be underwritten, the
underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to include their Registrable Securities
through such underwriting or have indicated to the Company their

 

4

--------------------------------------------------------------------------------


 

decision not to do so), and indicate to each such Holder the number of shares of
Registrable Securities that may be included in the registration and
underwriting, if any. The number of shares of Registrable Securities to be
included in such registration and underwriting shall be allocated among such
Holders as follows:

 

(i)                                     If the Piggyback Registration was
initiated by the Company, the number of shares that may be included in the
registration and underwriting shall be allocated first to the Company and then,
subject to obligations and commitments existing as of the date hereof, to all
Holders exercising piggyback registration rights who have requested to sell in
the registration on a pro rata basis according to the number of shares requested
to be included therein; and

 

(ii)                                  If the Piggyback Registration was
initiated by the exercise of demand registration rights by a stockholder or
stockholders of the Company, then the number of shares that may be included in
the registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand to the extent of their demand
registration rights, subject to obligations and commitments existing as of the
date hereof, to all Holders exercising piggyback registration rights who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein, and then, subject to
obligations and commitments existing as of the date hereof, to the Company.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation. The
Company shall select the investment banking firm or firms to act as the managing
underwriter or underwriters in connection with such offering.

 

(d)                                 Other Registrations. Until the Registration
Statement required hereunder is declared effective by the Commission, the
Company shall not take any action to facilitate registration under the
Securities Act or enter into any agreement granting any registration rights with
respect to any of its securities to any person without the written consent of
Holders representing no less than a majority of the then outstanding Registrable
Securities. Notwithstanding anything to the contrary, this Section 3(d) shall
not apply to any registration rights granted pursuant to the Registration Rights
Agreement dated November 3, 2017 between the Company and Lincoln Park Capital
Fund, LLC.

 

4.                                      Registration Procedures. The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

(a)                                 prepare and file with the Commission with
respect to the Registrable Securities, a Registration Statement in accordance
with Section 3 hereof, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and to remain effective for the
Effectiveness Period;

 

5

--------------------------------------------------------------------------------


 

(b)                                 if the Registration Statement is subject to
review by the Commission, promptly respond to all comments and diligently pursue
resolution of any comments to the satisfaction of the Commission;

 

(c)                                  prepare and file with the Commission such
amendments and supplements to such Registration Statement as may be necessary to
keep such Registration Statement effective during the Effectiveness Period;

 

(d)                                 prior to filing a Registration Statement or
any related prospectus or any amendment or supplement thereto, the Company shall
provide notice of such filing to any Holder that is directly referenced in or
affected by such filing and duly consider any comments received by such Holder
regarding the portion of the filing directly relating to such Holder;

 

(e)                                  furnish, without charge, to each Holder of
Registrable Securities covered by such Registration Statement (i) a reasonable
number of copies of such Registration Statement (including any exhibits thereto
other than exhibits incorporated by reference), each amendment and supplement
thereto as such Holder may reasonably request, (ii) such number of copies of the
prospectus included in such Registration Statement (including each preliminary
prospectus and any other prospectus filed under Rule 424 of the Securities Act)
as such Holders may reasonably request, in conformity with the requirements of
the Securities Act, and (iii) such other documents as such Holder may reasonably
require to consummate the disposition of the Registrable Securities owned by
such Holder, but only during the Effectiveness Period;

 

(f)                                   use its commercially reasonable efforts to
register or qualify such registration under such other applicable securities
laws of such jurisdictions within the United States as any Holder of Registrable
Securities covered by such Registration Statement reasonably requests and as may
be necessary for the marketability of the Registrable Securities (such request
to be made by the time the applicable Registration Statement is deemed effective
by the Commission) and do any and all other acts and things necessary to enable
such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder; provided, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph,
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction other than to the extent
relating to the registration or sale of securities in such jurisdiction;

 

(g)                                  as promptly as practicable after becoming
aware of such event, notify each Holder of Registrable Securities, the
disposition of which requires delivery of a prospectus relating thereto under
the Securities Act, of the happening of any event, which comes to the Company’s
attention, that will after the occurrence of such event cause the prospectus
included in such Registration Statement, if not amended or supplemented, to
contain an untrue statement of a material fact or an omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, unless suspension of the use of such prospectus
otherwise is authorized herein;

 

(h)                                 comply, and continue to comply during the
Effectiveness Period, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such Registration
Statement;

 

6

--------------------------------------------------------------------------------


 

(i)                                     as promptly as practicable after
becoming aware of such event, notify each Holder of Registrable Securities being
offered or sold pursuant to the Registration Statement of the issuance by the
Commission of any stop order or other suspension of effectiveness of the
Registration Statement;

 

(j)                                    use its commercially reasonable efforts
to cause all the Registrable Securities covered by the Registration Statement to
be listed on the Nasdaq Capital Market or such other principal securities market
or quotation system on which securities of the same class or series issued by
the Company are then listed or traded or quoted;

 

(k)                                 provide a transfer agent and registrar,
which may be a single entity, for the shares of Common Stock at all times and
cooperate with the Holders to facilitate the timely preparation and delivery of
the Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement (whether electronically or in certificated form) which
Registrable Securities shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request;

 

(l)                                     cooperate with the Holders of
Registrable Securities being offered pursuant to the Registration Statement to
issue and deliver, or cause its transfer agent to issue and deliver,
certificates representing Registrable Securities to be offered pursuant to the
Registration Statement within a reasonable time after the delivery of
certificates representing the Registrable Securities to the transfer agent or
the Company, as applicable, and enable such certificates to be in such
denominations or amounts as the Holders may reasonably request and registered in
such names as the Holders may request;

 

(m)                             notify the Holders or their counsel as promptly
as reasonably possible and (if requested by any such person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “no review,” “review” or a “completion of a
review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a selling stockholder or to the Plan
of Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective, provided, however, that such notice under this clause (C) shall be
delivered to each Holder; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or prospectus or for additional information that pertains
to the Holders as selling stockholders or the Plan of Distribution; or (iii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose;

 

(n)                                 during the Effectiveness Period, refrain
from bidding for or purchasing any Common Stock or any right to purchase Common
Stock or attempting to induce any person to purchase any such security or right
if such bid, purchase or attempt would in any way limit the right of the Holders
to sell Registrable Securities by reason of the limitations set forth in
Regulation M of the Exchange Act; and

 

(o)                                 take all other commercially reasonable
actions necessary to effect the registration of such Registrable Securities
contemplated by this Agreement.

 

7

--------------------------------------------------------------------------------


 

5.                                      Obligations of the Holders.

 

(a)                                 Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(g) hereof, such Holder shall discontinue the disposition of
Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(g) hereof.

 

(b)                                 Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
prospectus relating thereto, unless such Holder has furnished the Company with
all material information required to be set forth in the Selling Securityholder
Questionnaire attached to this Agreement as Annex B. Any sale of any Registrable
Securities by any Holder shall constitute a representation and warranty by such
Holder pursuant to a Registration Statement that such prospectus does not as of
the time of such sale contain any untrue statement of a material fact regarding
such Holder or omit to state any material fact regarding such Holder necessary
to make the statements in such prospectus, in the light of the circumstances
under which they were made, not misleading, solely to the extent such facts are
based upon, and in conformity with, the information regarding such Holder
furnished in writing to the Company by such Holder expressly for use in such
prospectus.

 

(c)                                  Each Holder, by its acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Holder has notified the Company in
writing of its election to exclude all of its Registrable Securities from such
Registration Statement.

 

6.                                      Registration Expenses. The Company shall
pay all expenses in connection with any registration obligation provided herein,
including, without limitation, all registration, filing, stock exchange fees,
printing expenses, all fees and expenses of complying with applicable federal
and state securities laws, the fees and disbursements of counsel for the Company
and of the Company’s independent accountants and reasonable fees and
disbursements of a single counsel of the Holders, in an amount not to exceed
$25,000; provided, that, in any underwritten registration, the Company shall
have no obligation to pay any underwriting discounts, selling commissions or
transfer taxes attributable to the Registrable Securities being sold by the
Holders thereof, which underwriting discounts, selling commissions and transfer
taxes shall be borne by such Holders. Except as provided in Section 8 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.

 

7.                                      Assignment of Rights. No Holder may
assign its rights under this Agreement to any party without the prior written
consent of the Company; provided, however, that any Holder may assign its rights
under this Agreement without such consent (a) to a Permitted Assignee as long as
(i) such transfer or assignment is effected in accordance with applicable
securities laws; (ii) such transferee or assignee agrees in writing to become
bound by and subject to the terms of this Agreement; and (iii) such Holder
notifies the Company in writing of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned;
or (b) as otherwise permitted under the Purchase Agreement. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto (other than by merger or consolidation
or to an entity which acquires the Company including by way of acquiring all or
substantially all of the Company’s assets).

 

8

--------------------------------------------------------------------------------


 

8.                                      Indemnification.

 

(a)                                 In the event of the offer and sale of
Registrable Securities under the Securities Act, the Company shall, and hereby
does, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, its directors, officers, partners, employees and agents, and each other
person, if any, who controls or is under common control with such Holder within
the meaning of Section 15 of the Securities Act, and the directors, officers,
partners, employees and agents of such controlling persons (collectively, the
“Holder Indemnified Parties”), from and, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder Indemnified
Party may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement of any material fact contained in any registration
statement prepared and filed by the Company under which Registrable Securities
were registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in the light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that the Company shall not be liable in any such case (i) to
the extent, but only to the extent, that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of or is
based upon (x) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished by a Holder to the Company expressly for use in
the preparation thereof or, (y) the failure of a Holder to comply with the
covenants and agreements contained in Section 5 hereof respecting the sale of
Registrable Securities; or (ii) if the person asserting any such loss, claim,
damage, liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder to so provide such amended preliminary or final prospectus and the untrue
statement or omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holder Indemnified Party and shall survive the transfer of such shares by the
Holder.

 

(b)                                 As a condition to including Registrable
Securities in any registration statement filed pursuant to this Agreement, each
Holder agrees to be bound by the terms of this Section 8 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act (collectively the “Company Indemnified Parties”), from and
against any losses, claims, damages or liabilities, joint or several, to which
the Company Indemnified Party may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of a material fact or any omission of a
material fact required to be stated in any registration statement, any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement or omission is
included or omitted in reliance upon and in conformity with written information
furnished by the Holder to the Company for use in the preparation thereof, and
such Holder shall reimburse the Company Indemnified Party for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling any such loss, claim, damage, liability, action, or
proceeding; provided, however, that indemnity obligation contained in this
Section 8(b) shall in no event exceed the

 

9

--------------------------------------------------------------------------------


 

amount of the net proceeds received by such Holder as a result of the sale of
such Holder’s Registrable Securities pursuant to such registration statement.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company Indemnified Party and shall
survive the transfer by any Holder of such shares.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in this Section 8 (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action is brought against an indemnified party, unless in the reasonable
judgment of counsel to such indemnified party a conflict of interest between
such indemnified and indemnifying parties may exist or the indemnified party may
have defenses not available to the indemnifying party in respect of such claim,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner, other than reasonable costs of investigation.
Neither an indemnified nor an indemnifying party shall be liable for any
settlement of any action or proceeding effected without its consent. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement, which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d)                                 If an indemnifying party does not or is not
permitted to assume the defense of an action pursuant to Sections 8(c) or in the
case of the expense reimbursement obligation set forth in Sections 8(a) and
8(b), the indemnification required by Sections 8(a) and 8(b) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 

(e)                                  If the indemnification provided for in
Section 8(a) or 8(b) is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense (i) in such proportion as is appropriate to reflect the
proportionate relative fault of the indemnifying party on the one hand and the
indemnified party on the other (determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission), or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law
or provides a lesser sum to the indemnified party than the amount hereinafter
calculated, then in such proportion as is appropriate to reflect not only the
proportionate relative fault of

 

10

--------------------------------------------------------------------------------


 

the indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f)                                   Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(g)                                  Other Indemnification. Indemnification
similar to that specified in this Section (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.

 

9.                                      Independent Nature of Each Purchaser’s
Obligations and Rights. The obligations of each Purchaser under this Agreement
are several and not joint with the obligations of any other Purchaser, and each
Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute such Purchasers as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

10.                               Miscellaneous.

 

(a)                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the United States of
America and the State of New York, both substantive and remedial, without regard
to New York conflicts of law principles. Any judicial proceeding brought against
either of the parties to this Agreement or any dispute arising out of this
Agreement or any matter related hereto shall be brought in the courts of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York and, by its execution and delivery of this
Agreement, each party to this Agreement accepts the jurisdiction of such courts.
The foregoing consent to jurisdiction shall not be deemed to confer rights on
any person other than the parties to this Agreement.

 

(b)                                 Remedies. In the event of a breach by the
Company or by a Holder of any of their respective obligations under this
Agreement, each Holder or the Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. The Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall not assert or shall waive the defense that a
remedy at law would be adequate.

 

(c)                                  Successors and Assigns. Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, Permitted Assignees, executors and administrators
of the parties hereto.

 

11

--------------------------------------------------------------------------------


 

(d)                                 No Inconsistent Agreements. The Company has
not entered, as of the date hereof, and shall not enter, on or after the date of
this Agreement, into any agreement with respect to its securities that would
have the effect of impairing the rights granted to the Holders in this Agreement
or otherwise conflicts with the provisions hereof.

 

(e)                                  Entire Agreement. This Agreement and the
documents, instruments and other agreements specifically referred to herein or
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof.

 

(f)                                   Notices, etc. All notices, consents,
waivers, and other communications which are required or permitted under this
Agreement shall be in writing will be deemed given to a party (a) upon receipt,
when personally delivered; (b) one (1) Business Day after deposit with an
nationally recognized overnight courier service with next day delivery
specified, costs prepaid) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (c) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a Trading Day, or the next Trading Day after the date of transmission, if such
notice or communication is delivered on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, provided confirmation of
facsimile is mechanically or electronically generated and kept on file by the
sending party and confirmation of email is kept on file, whether electronically
or otherwise, by the sending party and the sending party does not receive an
automatically generated message from the recipients email server that such
e-mail could not be delivered to such recipient; (d) the date received or
rejected by the addressee, if sent by certified mail, return receipt requested,
postage prepaid; or (e) seven days after the placement of the notice into the
mails (first class postage prepaid), to the party at the address, facsimile
number, or e-mail address furnished by the such party,

 

If to the Company, to:

 

Avinger, Inc.

400 Chesapeake Drive

Redwood City, CA 94063

Attention: Chief Executive Officer

Facsimile: 650-363-2401

E-mail: jsoinski@avinger.com

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attention: Philip Oettinger

Facsimile: 650-461-6811

Email: poettinger@wsgr.com

 

if to a Purchaser, to:

 

such Purchaser at the address set forth on the signature page hereto;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 10(f).

 

12

--------------------------------------------------------------------------------


 

(g)                                  Delays or Omissions. No delay or omission
to exercise any right, power or remedy accruing to any Holder, upon any breach
or default of the Company under this Agreement, shall impair any such right,
power or remedy of such Holder nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any Holder, shall be
cumulative and not alternative.

 

(h)                                 Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be enforceable against the
parties actually executing such counterparts, and all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by an e-mail, which contains a portable document
format (.pdf) file of an executed signature page, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
e-mail of a .pdf signature page were an original thereof.

 

(i)                                     Severability. In the case any provision
of this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(j)                                    Amendments. Except as otherwise provided
herein, the provisions of this Agreement may be amended at any time and from
time to time, and particular provisions of this Agreement may be waived, with
and only with an agreement or consent in writing signed by the Company and the
Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.

 

[Signature Page to Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Registration Rights
Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

 

AVINGER, INC.

 

 

 

 

 

 

 

By

/s/ Jeffrey M. Soinski

 

Name:

Jeffrey M. Soinski

 

Title:

Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Registration Rights
Agreement as of the date first above written.

 

 

CRG:

 

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

 

 

 

 

 

CRG PARTNERS III — PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III — PARALLEL FUND “A” GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CRG PARTNERS III — PARALLEL FUND “B” (CAYMAN) L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

Name: Nathan Hukill

 

Title: Authorized Signatory

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

 

 

 

Address for Notices:

 

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

 

 

CRG PARTNERS III (CAYMAN) LEV AIV L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

Name: Nathan Hukill

 

Title: Authorized Signatory

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

Name: Nathan Hukill

 

Title: Authorized Signatory

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

PLAN OF DISTRIBUTION

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

·              ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·              block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

 

·              through brokers, dealers or underwriters that may act solely as
agents;

 

·              purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·              an exchange distribution in accordance with the rules of the
applicable exchange;

 

·              privately negotiated transactions;

 

·              settlement of short sales, to the extent permitted by law;

 

·              through the writing or settlement of options or other hedging
transactions entered into after the effective date of the registration statement
of which this prospectus is a part, whether through an options exchange or
otherwise;

 

·              broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share;

 

·              a combination of any such methods of disposition; and

 

·              any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

--------------------------------------------------------------------------------


 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act and the rules of the Financial Industry
Regulatory Authority (FINRA).

 

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.

 

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to

 

--------------------------------------------------------------------------------


 

reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the date on which
all securities under such Registration Statement have ceased to be Registrable
Securities.

 

The selling stockholder will be subject to the prospectus delivery requirements
of the Securities Act including Rule 172 thereunder unless an exemption
therefrom is available.

 

The shares of common stock will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws. In
addition, in certain states, the shares of common stock covered hereby may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

--------------------------------------------------------------------------------


 

Annex B

 

Avinger, Inc.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Avinger, Inc., a
Delaware corporation (the “Company”), understands that the Company has filed or
intends to file with the U.S. Securities and Exchange Commission a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended, of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.             Name:

 

(a)           Full Legal Name of Selling Securityholder

 

 

(b)           Full Legal Name of Registered Holder (holder of record) (if not
the same as (a) above) through which Registrable Securities are held:

 

 

(c)           If you are not a natural person, full Legal Name of Natural
Control Person (which means a natural person who directly or indirectly alone or
with others has power to vote or dispose of the securities covered by this
Questionnaire):

 

 

--------------------------------------------------------------------------------


 

2.             Address for Notices to Selling Securityholder:

 

 

Telephone:                                                                                   
Fax:

Email:

Contact Person:

 

3.             Broker-Dealer Status:

 

(a)           Are you a broker-dealer?

 

Yes o           No o

 

(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

Yes o           No o

 

Note:      If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

(c)           Are you an affiliate of a broker-dealer?

 

Yes o           No o

 

(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes o           No o

 

Note:      If “no” to Section 3(d), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

4.             Beneficial Ownership of Securities of the Company Owned by the
Selling Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

(a)           Please list the type (common stock, warrants, etc.) and amount of
all securities of the Company (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:

 

--------------------------------------------------------------------------------

1  Beneficially Owned: A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security. In addition, a
person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion

 

--------------------------------------------------------------------------------


 

5.             Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

of any security or (iii) pursuant to the power to revoke, or the automatic
termination of, a trust, discretionary account or similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust. The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case. You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2  Affiliate: An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)

 

BENEFICIAL OWNER (entity)

 

 

 

 

 

 

Signature

 

Name of Entity

 

 

 

 

 

 

Print Name

 

Signature

 

 

 

 

 

 

 

 

 

Print Name:

 

Signature (if Joint Tenants or Tenants in Common)

 

 

 

 

Title:

 

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attention: Julia Dietrich

Facsimile: 650-461-6811

Email: jdietrich@wsgr.com

 

--------------------------------------------------------------------------------